CUSHING, PJ.
The petition states an action for a breach of contract, plaintiff ^claiming that the breach caused him damage in the sum of $5,000. The prayer of the petition is no part of it in so far as determining the nature of the cause of action, and while the prayer of the petition asks for specific performance and for damages, this does not change in any way the nature of the cause . of action. Plaintiff’s petition states an action at law.
Our conclusion is that the action is not one in chancery, and that the motion to dismiss the appeal should be granted.
An entry may be presented accordingly.
Ross and Hamilton, JJ, concur.